339 F.2d 599
Leonard R. SMITH, Appellant,v.CRAIN BROTHERS, INC.
Nos. 14893, 14894.
United States Court of Appeals Third Circuit.
Argued Dec. 11, 1964.Decided Dec. 22, 1964.

Hymen Schlesinger, Pittsburgh, Pa., for appellant.
George M. Weis, Weis & Weis, Pittsburgh, Pa., for appellee.
Before MARIS, GANEY and SMITH, Circuit Judges.
PER CURIAM.


1
The plaintiff, a seaman employed by the defendant on its M. V. Allegheny, has appealed from two judgments of the District Court for the Western District of Pennsylvania.  The appeal in No. 14893 is from the judgment entered on a verdict for the defendant in the plaintiff's civil action for damages for personal injuries incurred in the service of the defendant's vessel.  The action was grounded on negligence, under the Jones Act, and unseaworthiness.  The appeal in No. 14894 is from the judgment entered on a verdict for $1,000 for the plaintiff in his admiralty suit for maintenance and cure and damages for failure to pay such maintenance and cure.  The award of $1,000 by the jury was stated by it to be 'for suffering, pain and inconvenience only.'


2
The testimony was sharply conflicting as to the nature and cause of the plaintiff's accident.  Under a full, eminently fair and adequate charge by the trial judge the conflict was resolved by the jury in the defendant's favor.  Although the plaintiff is understandably unhappy with that result there is no basis for reviewing it here.  The plaintiff accordingly limits himself to asserting error in certain rulings on evidence, to certain instructions given and refused and to the failure of the trial judge to rule on the plaintiff's requests for instructions prior to the arguments of counsel, although not requested to do so.  We have carefully considered all of these matters but find them so lacking in merit as to require no discussion here.


3
The judgments of the district court will be affirmed.